Citation Nr: 1752462	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  09-48 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Wichita, Kansas.  

In the December 2007 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation effective from May 30, 2007.  The RO also denied service connection for hypertension, hearing loss, and tinnitus.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of the proceeding is associated with the record.

In June 2011, the Board denied service connection for right and left ear hearing loss and granted service connection for tinnitus.  The Board remanded the issues of entitlement to service connection for hypertension and an increased evaluation for PTSD for further development.

The RO subsequently issued a rating decision in May 2012 and increased the evaluation for the Veteran's service-connected PTSD to 70 percent effective from July 20, 2011.  The issue remained in appellate status, as the maximum scheduler rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2013, the Board granted a 70 percent evaluation for PTSD effective prior to July 20, 2011, and denied an evaluation in excess of 70 percent.  The Board also remanded the issues of entitlement to service connection for hypertension and a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for further development.

In a January 2016 rating decision, the RO granted TDIU effective from June 16, 2015, and the Veteran did not appeal the effective date assigned.  Thus, the AOJ's grant of TDIU constitutes a full award of the benefit sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In October 2016, the Board remanded the issue of entitlement to service connection for hypertension.  That development was completed, and the case has since been returned to the Bord for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in July 2011 and September 2015 in connection with his claim.  Since that time, additional evidence has been added to the claims file, including articles submitted by the Veteran in June 2017 that discuss catecholamines, environmental stress, and its physiological effects.  In an April 2017 informal hearing presentation, the Veteran's representative asserted that a medical opinion has not been obtained that addresses all of the evidence of record, including the newly submitted evidence.  He specifically requested that the Board remand the case for such development.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA medical records.

2.  After completing the foregoing development, the AOJ should refer to the claims file to a suitably qualified examiner for a medical opinion to determine the nature and etiology of the Veteran's hypertension.  An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, statements, and the articles pertaining to catecholamines that were submitted in June 2017.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not the Veteran's hypertension manifested in service or within one year thereafter or is otherwise causally or etiologically related thereto, including his presumed herbicide exposure in service (notwithstanding the fact that such an association may not be presumed under the law).

The examiner should also state whether it is at least as likely as not the Veteran's hypertension is either caused by or aggravated by his service-connected PTSD.  In rendering this opinion, he or she should consider the articles submitted by the Veteran in June 2017 regarding catecholamines.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




